Bloodworm, J.
1. No excerpt from the charge of the court of which complaint is made in the motion for a new trial shows error requiring another trial of the case.
2. This court is not called upon to consider the ground of the motion for a new trial based upon alleged newly discovered evidence, since the movant failed to comply with section 6086 of the Civil Code (1910), which *665provides that “if the newly discovered evidence is that of witnesses, affidavits as to their residence, associates, means of knowledge, character, and credibility must be adduced.” Cartright v. State, 27 Ga. App. 258 (2) (108 S. E. 70).
Decided April 12, 1927.
C. E. Parris, W. D. Buie, for plaintiff in error.
H. C. Morgan, solicitor-general, contra.
3. There is some evidence to support the verdict, and it is approved by the judge who tried the case.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.